MEMORANDUM2
Dasha Riley appeals pro se the district court’s order remanding her action to state court under 28 U.S.C. § 1446(c)(4) after Riley, sought to remove a pending criminal case from the Municipal Court of California involving a charge of driving a vehicle while intoxicated. We affirm for the reasons stated in the district court’s order filed February 3,1999.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.